          Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 1 of 33




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 KOSS CORPORATION,                                      Case No.       6:20-cv-00665-ADA

                 Plaintiff,

     v.
                                                        JURY TRIAL DEMANDED
 APPLE INC.,

                 Defendant.



               [PROPOSED] AGREED PROTECTIVE ORDER
     REGARDING THE DISCLOSURE AND USE OF DISCOVERY MATERIALS

               Plaintiff Koss Corporation (“Plaintiff”) and Defendant Apple Inc. (“Defendant”)

anticipate that documents, testimony, or information containing or reflecting confidential,

proprietary, trade secret, and/or commercially sensitive information are likely to be disclosed

or produced during the course of discovery, initial disclosures, and supplemental disclosures

in this case and request that the Court enter this Order setting forth the conditions for treating,

obtaining, and using such information.

               Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds

good cause for the following Agreed Protective Order Regarding the Disclosure and Use of

Discovery Materials (“Order” or “Protective Order”).

       1.      PURPOSES AND LIMITATIONS

               (a)     Protected Material designated under the terms of this Protective Order shall

be used by a Receiving Party solely for this case, and shall not be used directly or indirectly for

any other purpose whatsoever.



AGREED PROTECTIVE ORDER – PAGE 1
         Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 2 of 33




               (b)     To the extent that Defendant provides Protected Material under the terms of

this Protective Order to Plaintiff, Plaintiff shall not share that material with the Other Defendants,

absent express written permission from the producing Defendant. This Order does not confer any

right to Defendant to access the Protected Material of any Other Defendant.

               (c)     The Parties acknowledge that this Order does not confer blanket protections

on all disclosures during discovery, or in the course of making initial or supplemental disclosures

under Rule 26(a). Designations under this Order shall be made with care and shall not be made

absent a good faith belief that the designated material satisfies the criteria set forth below. If it

comes to a Producing Party’s attention that designated material does not qualify for protection at

all, or does not qualify for the level of protection initially asserted, the Producing Party must

promptly notify all other Parties that it is withdrawing or changing the designation.

       2.      DEFINITIONS

               (a)     “Other Defendant(s)” means any defendant named in KOSS Corp. v. Bose

Corp., Case No. 6-20-cv-661; KOSS Corp. v. PEAG LLC d/b/a/ JLab Audio, Case No. 6:20-cv-

662; KOSS Corp. v. Plantronics, Inc., et al., Case No. 6:20-cv-663; or KOSS Corp. v. Skullcandy,

Inc., Case No. 6:20-cv-664 (all pending in the United States District Court for the Western District

of Texas).

               (b)     “Discovery Material” means all items or information, including from any

non-party, regardless of the medium or manner generated, stored, or maintained (including, among

other things, testimony, transcripts, or tangible things) that are produced, disclosed, or generated

in connection with discovery or Rule 26(a) disclosures in this case.




AGREED PROTECTIVE ORDER – PAGE 2
         Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 3 of 33




               (c)     “Outside Counsel” means (i) outside counsel who appear on the pleadings

as counsel for a Party and (ii) partners, associates, and staff of such counsel to whom it is

reasonably necessary to disclose the information for this litigation.

               (d)     “Patents-in-suit” means U.S. Patent Nos. 10,206,025; 10,298,451;

10,469,934; 10,491,982; and 10,506,325, and any other patent asserted in this action, as well as

any related patents, patent applications, provisional patent applications, continuations, and/or

divisionals.

               (e)     “Party” means any party to this case, including all of its officers, directors,

employees, consultants, retained experts, and outside counsel and their support staffs.

               (f)     “Producing Party” means any Party or non-party that discloses or produces

any Discovery Material in this case.

               (g)     “Protected Material” means any Discovery Material that is designated as

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or

“HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE,” as

provided for in this Order. Protected Material shall not include: (i) advertising materials that have

been actually published or publicly disseminated; and (ii) materials that show on their face they

have been disseminated to the public.

               (h)     “Receiving Party” means any Party who receives Discovery Material from

a Producing Party.

               (i)     “Source Code” means computer code, scripts, assembly, binaries, object

code, source code listings (e.g., file names and path structure), descriptions of source code (e.g.,

descriptions of declarations, functions, and parameters), object code listings and descriptions of

object code, Hardware Description Language (HDL) or Register Transfer Level (RTL) files that



AGREED PROTECTIVE ORDER – PAGE 3
         Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 4 of 33




describe the hardware design of any ASIC or other chip, and Computer Aided Design (CAD) files

that describe the hardware design of any component.

       3.      COMPUTATION OF TIME

               The computation of any period of time prescribed or allowed by this Order shall be

governed by the provisions for computing time set forth in Federal Rules of Civil Procedure 6.

       4.      SCOPE

               (a)     The protections conferred by this Order cover not only Discovery Material

governed by this Order as addressed herein, but also any information copied or extracted

therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,

conversations, or presentations by Parties or their counsel in court or in other settings that might

reveal Protected Material.

               (b)     Nothing in this Protective Order shall prevent or restrict a Producing Party’s

own disclosure or use of its own Protected Material for any purpose, and nothing in this Order

shall preclude any Producing Party from showing its Protected Material to an individual who

prepared the Protected Material.

               (c)     Nothing in this Order shall be construed to prejudice any Party’s right to

use any Protected Material in court or in any court filing with the consent of the Producing Party

or by order of the Court.

               (d)     This Order is without prejudice to the right of any Party to seek further or

additional protection of any Discovery Material or to modify this Order in any way, including,

without limitation, an order that certain matter not be produced at all.




AGREED PROTECTIVE ORDER – PAGE 4
         Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 5 of 33




       5.      DURATION

               Even after the termination of this case, the confidentiality obligations imposed by

this Order shall remain in effect until a Producing Party agrees otherwise in writing or a court order

otherwise directs.

       6.      ACCESS TO AND USE OF PROTECTED MATERIAL

               (a)      Basic Principles. All Protected Material shall be used solely for this case

or any related appellate proceeding, and not for any other purpose whatsoever, including without

limitation any other litigation, patent prosecution or acquisition, patent reexamination, reissue,

inter partes review, or other post-grant proceedings, or any business or competitive purpose or

function, unless the Producing Party provides prior written consent to the use of its Protected

Material for such other purpose. Protected Material shall not be distributed, disclosed or made

available to anyone except as expressly provided in this Order.

               (b)     Patent Prosecution Bar. Absent the written consent of the Producing Party,

any person on behalf of the Plaintiff who receives one or more items designated “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY – SOURCE CODE” by a Defendant shall not be involved, directly

or indirectly, in any of the following activities: (i) advising on, consulting on, preparing,

prosecuting, drafting, editing, and/or amending of patent applications, specifications, claims,

and/or responses to office actions, or otherwise affecting the scope of claims in patents or patent

applications relating to (a) exchanging network credential information from a first device to a

second device to allow the second device to access a wireless network using the exchanged

credential information; or (b) headphones or earphones that connect wirelessly to another device

or server, before any foreign or domestic agency, including the United States Patent and Trademark



AGREED PROTECTIVE ORDER – PAGE 5
           Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 6 of 33




Office; and (ii) the acquisition of patents (including patent applications), or the rights to any such

patents or patent applications with the right to sublicense, relating to (a) exchanging network

credential information from a first device to a second device to allow the second device to access

a wireless network using the exchanged credential information; or (b) or earphones that connect

wirelessly to another device or server. These prohibitions are not intended to and shall not preclude

counsel from participating in post-grant proceedings that may involve the validity of any patent,

but are intended, inter alia, to preclude counsel from participating in, consulting on, or advising

on, directly or indirectly, preparing, drafting, editing, and/or amending claims during post-grant

proceedings (e.g., reexamination, inter partes review, covered business method review, or reissue

proceedings) on behalf of a patentee. These prohibitions shall begin when access to “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY – SOURCE CODE” materials are first received by the affected

individual, and shall end one (1) year after the final resolution of this action, including all appeals.

Nothing in this Section shall prevent any attorney from sending non-confidential prior art to an

attorney involved in patent prosecution for purposes of ensuring that such prior art is submitted to

the U.S. Patent and Trademark Office (or any similar agency of a foreign government) to assist a

patent applicant in complying with its duty of candor.

                (c)     Secure Storage, No Export. Protected Material must be stored and

maintained by a Receiving Party at a location in the United States and in a secure manner that

ensures that access is limited to the persons authorized under this Order. To ensure compliance

with applicable United States Export Administration Regulations, Protected Material may not be

exported outside the United States or released to any foreign national (even if within the United

States).



AGREED PROTECTIVE ORDER – PAGE 6
         Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 7 of 33




               (d)     Legal Advice Based on Protected Material. Nothing in this Protective Order

shall be construed to prevent counsel from advising their clients with respect to this case based in

whole or in part upon Protected Materials, provided counsel does not disclose the Protected

Material itself except as provided in this Order.

               (e)     Limitations. Nothing in this Order shall restrict in any way a Producing

Party’s use or disclosure of its own Protected Material. Nothing in this Order shall restrict in any

way the use or disclosure of Discovery Material by a Receiving Party: (i) that is or has become

publicly known through no fault of the Receiving Party; (ii) that is lawfully acquired by or known

to the Receiving Party independent of the Producing Party; (iii) previously produced, disclosed

and/or provided by the Producing Party to the Receiving Party or a non-party without an

obligation of confidentiality and not by inadvertence or mistake; (iv) with the consent of the

Producing Party; or (v) pursuant to order of the Court.

               (f)     Cross-Production of Defendant Confidential Material. Defendant is not

required to produce its Protected Material to any Other Defendant or Defendants, but nothing in

this Order shall preclude such production. Notwithstanding the provisions of this Protective Order,

Plaintiff shall not disclose Defendant’s Protected Material to any Other Defendant or Defendants

through Court filings, oral argument in Court, expert reports, deposition, discovery requests,

discovery responses, or any other means, without the Defendant’s express prior written consent.

       7.      DESIGNATING PROTECTED MATERIAL

               (a)     Available Designations. Any Producing Party may designate Discovery

Material with any of the following designations, provided that it meets the requirements for such

designations as provided for herein:       “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL -




AGREED PROTECTIVE ORDER – PAGE 7
         Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 8 of 33




ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’

EYES ONLY - SOURCE CODE.”

               (b)     Written Discovery and Documents and Tangible Things.                   Written

discovery, documents (which include “electronically stored information,” as that phrase is used in

Federal Rule of Procedure 34), and tangible things that meet the requirements for the

confidentiality designations listed in Paragraph 7(a) may be so designated by placing the

appropriate designation on every page of the written material prior to production. For digital files

being produced, the Producing Party may mark each viewable page or image with the appropriate

designation, and mark the medium, container, and/or communication in which the digital files were

contained.   In the event that original documents are produced for inspection, the original

documents shall be presumed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

during the inspection and re-designated, as appropriate during the copying process.

               (c)     Native Files. Where electronic files and documents are produced in native

electronic format, such electronic files and documents shall be designated for protection under this

Order by appending to the file names or designators information indicating whether the file

contains “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or

“HIGHLY CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE,”

material, or shall use any other reasonable method for so designating Protected Materials produced

in electronic format. When electronic files or documents are printed for use at deposition, in a

court proceeding, or for provision in printed form to an expert or consultant pre-approved pursuant

to this Order, the party printing the electronic files or documents shall affix a legend to the printed

document corresponding to the designation of the Designating Party and including the production

number and designation associated with the native file. No one shall seek to use in this litigation



AGREED PROTECTIVE ORDER – PAGE 8
         Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 9 of 33




a .tiff, .pdf or other image format version of a document produced in native file format without

first (1) providing a copy of the image format version to the Producing Party so that the Producing

Party can review the image to ensure that no information has been altered, and (2) obtaining the

consent of the Producing Party, which consent shall not be unreasonably withheld.

               (d)     Depositions and Testimony. Parties or testifying persons or entities may

designate depositions and other testimony with the appropriate designation by indicating on the

record at the time the testimony is given or by sending written notice of how portions of the transcript

of the testimony is designated within fourteen (14) days of receipt of the transcript of the testimony.

If no indication on the record is made, all information disclosed during a deposition shall be

deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” until the time within

which it may be appropriately designated as provided for herein has passed (fourteen (14) days).

Any Protected Material that is used in the taking of a deposition shall remain subject to the

provisions of this Protective Order, along with the transcript pages of the deposition testimony

discussing such Protected Material. In such cases the court reporter shall be informed of this

Protective Order and shall be required to operate in a manner consistent with this Protective Order.

In the event the deposition is videotaped, the original and all copies of the videotape shall be

marked by the video technician to indicate that the contents of the videotape are subject to this

Protective Order, substantially along the lines of “This videotape contains confidential testimony

used in this case and is not to be viewed or the contents thereof to be displayed or revealed

except pursuant to the terms of the operative Protective Order in this matter or pursuant to

written stipulation of the parties.” Counsel for any Producing Party shall have the right to

exclude from oral depositions, other than the deponent, deponent’s counsel, the reporter and

videographer (if any), any person who is not authorized by this Protective Order to receive or



AGREED PROTECTIVE ORDER – PAGE 9
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 10 of 33




access Protected Material based on the designation of such Protected Material. Such right of

exclusion shall be applicable only during periods of examination or testimony regarding such

Protected Material.

       8.      DISCOVERY MATERIAL DESIGNATED AS “CONFIDENTIAL”

               (a)     A       Producing    Party   may     designate    Discovery     Material    as

“CONFIDENTIAL” if it contains or reflects confidential, proprietary, and/or commercially

sensitive information.

               (b)     Unless otherwise ordered by the Court, Discovery Material designated as

“CONFIDENTIAL” may be disclosed only to the following:

                       (i)       The Receiving Party’s Outside Counsel, such counsel’s immediate

paralegals and staff, and any copying or clerical litigation support services working at the direction

of such counsel, paralegals, and staff;

                       (ii)      Not more than three (3) representatives of the Receiving Party who

are officers or employees of the Receiving Party, who may be, but need not be, in-house counsel

for the Receiving Party, as well as their immediate paralegals and staff, to whom disclosure is

reasonably necessary for this case, provided that: (a) each such person has agreed to be bound by

the provisions of the Protective Order by signing a copy of Exhibit A; and (b) no unresolved

objections to such disclosure exist after proper notice has been given to all Parties as set forth

in Paragraph 12 below;

                       (iii)     Any outside expert or consultant retained by the Receiving Party to

assist in this action, provided that disclosure is only to the extent necessary to perform such work;

and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the

Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current



AGREED PROTECTIVE ORDER – PAGE 10
         Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 11 of 33




officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at the time

of retention to become an officer, director or employee of a Party or of a competitor of a Party; (c)

such expert or consultant accesses the materials in the United States only, and does not transport

them to or access them from any foreign jurisdiction; and (d) no unresolved objections to such

disclosure exist after proper notice has been given to all Parties as set forth in Paragraph 12 below.

Without the express prior written consent of the Other Defendant that produced the Protected

Material, no expert or consultant retained by Defendant in this matter shall have access to

“CONFIDENTIAL” Discovery Material produced by the Other Defendant in this matter;

                         (iv)    Court reporters, stenographers and videographers retained to record

testimony taken in this action;

                         (v)     The Court, jury, and court personnel;

                         (vi)    Graphics, translation, design, and/or trial consulting personnel,

having first agreed to be bound by the provisions of the Protective Order by signing a copy of

Exhibit A;

                         (vii)   Mock jurors who have signed an undertaking or agreement agreeing

not to publicly disclose Protected Material and to keep any information concerning Protected

Material confidential;

                         (viii) Any mediator who is assigned to hear this matter, and his or her

staff, subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order; and

                         (ix)    Any other person with the prior written consent of the Producing

Party.




AGREED PROTECTIVE ORDER – PAGE 11
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 12 of 33




     9.  DISCOVERY MATERIAL DESIGNATED AS “HIGHLY CONFIDENTIAL
– ATTORNEYS’ EYES ONLY”

               (a)     A Producing Party may designate Discovery Material as “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” if it contains or reflects information that is

extremely confidential and/or sensitive in nature and the Producing Party reasonably believes that

the disclosure of such Discovery Material is likely to cause economic harm or significant

competitive disadvantage to the Producing Party. The Parties agree that the following information,

if non-public, shall be presumed to merit the “HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY” designation: trade secrets, pricing information, financial data, sales information,

sales or marketing forecasts or plans, business plans, sales or marketing strategy, product

development information, engineering documents, testing documents, employee information, and

other non-public information of similar competitive and business sensitivity.

               (b)     Unless otherwise ordered by the Court, Discovery Material designated as

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” may be disclosed only to:

                       (i)    The Receiving Party’s Outside Counsel, provided that such Outside

Counsel is not involved in competitive decision-making, as defined by U.S. Steel v. United States,

730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of a Party, and such

Outside Counsel’s immediate paralegals and staff, and any copying or clerical litigation support

services working at the direction of such counsel, paralegals, and staff;

                       (ii)   With respect to Discovery Material produced by the Plaintiff, not

more than two (2) in-house counsel of the Receiving Party, as well as their immediate paralegals

and staff to whom disclosure is reasonably necessary for this case, provided that: (a) each such

person has agreed to be bound by the provisions of the Protective Order by signing a copy of



AGREED PROTECTIVE ORDER – PAGE 12
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 13 of 33




Exhibit A; and (b) no unresolved objections to such disclosure exist after proper notice has

been given to all Parties as set forth in Paragraph 12 below;

                       (iii)   Any outside expert or consultant retained by the Receiving Party to

assist in this action, provided that disclosure is only to the extent necessary to perform such work;

and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the

Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current

officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at the time

of retention to become an officer, director, or employee of a Party or of a competitor of a Party;

(c) such expert or consultant is not involved in competitive decision-making, as defined by U.S.

Steel v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a

competitor of a Party; (d) such expert or consultant accesses the materials in the United States

only, and does not transport them to or access them from any foreign jurisdiction; and (e) no

unresolved objections to such disclosure exist after proper notice has been given to all Parties as

set forth in Paragraph 12 below. Without the express prior written consent of the Other Defendant

that produced the Protected Material, no expert or consultant retained by Defendant in this matter

shall have access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Discovery

Material produced by the Other Defendant in this matter;

                       (iv)    Court reporters, stenographers and videographers retained to record

testimony taken in this action;

                       (v)     The Court, jury, and court personnel;

                       (vi)    Graphics, translation, design, and/or trial consulting personnel,

having first agreed to be bound by the provisions of the Protective Order by signing a copy of

Exhibit A;



AGREED PROTECTIVE ORDER – PAGE 13
         Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 14 of 33




                        (vii)   Any mediator who is assigned to hear this matter, and his or her

staff, subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order; and

                        (viii) Any other person with the prior written consent of the Producing

Party.

               (c)      In addition, a Party may disclose arguments and materials derived from

Discovery Material designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

to mock jurors who have signed an undertaking or agreement agreeing not to publicly disclose

Protected Material and to keep any information concerning Protected Material confidential. A

Party may not disclose to mock jurors any original, as-produced materials or information

(including, for example, documents, deposition testimony, or interrogatory responses) produced

by another Party designated as “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY.”

               (d)      For clarity, no party to this action may produce Discovery Material that is

designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” by a Defendant in

another action to any in-house counsel of any party or non-party without prior written approval by

the Defendant that is the Producing Party in the relevant action.

         10.   DISCOVERY MATERIAL DESIGNATED AS “HIGHLY CONFIDENTIAL
               – OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE”

               (a)      To the extent production of Source Code becomes necessary to the

prosecution or defense of the case, a Producing Party may designate Source Code as “HIGHLY

CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE” if it comprises

or includes confidential, proprietary, and/or trade secret Source Code.




AGREED PROTECTIVE ORDER – PAGE 14
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 15 of 33




               (b)     Nothing in this Order shall be construed as a representation or admission

that Source Code is properly discoverable in this action, or to obligate any Party to produce any

Source Code.

               (c)     Unless otherwise ordered by the Court, Discovery Material designated as

“HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE”

shall be subject to the provisions set forth in Paragraph 11 below, and may be disclosed, subject to

Paragraph 11 below, solely to:

                       (i)     The Receiving Party’s Outside Counsel, provided that such Outside

Counsel is not involved in competitive decision-making, as defined by U.S. Steel v. United States,

730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of a Party, and such

Outside Counsel’s immediate paralegals and staff, and any copying or clerical litigation support

services working at the direction of such counsel, paralegals, and staff;

                       (ii)    Any outside expert or consultant retained by the Receiving Party to

assist in this action, provided that disclosure is only to the extent necessary to perform such work;

and provided that: (a) such expert or consultant has agreed to be bound by the provisions of the

Protective Order by signing a copy of Exhibit A; (b) such expert or consultant is not a current

officer, director, or employee of a Party or of a competitor of a Party, nor anticipated at the time

of retention to become an officer, director or employee of a Party or of a competitor of a Party; (c)

such expert or consultant is not involved in competitive decision-making, as defined by U.S. Steel

v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984), on behalf of a Party or a competitor of

a Party; and (d) no unresolved objections to such disclosure exist after proper notice has been given

to all Parties as set forth in Paragraph 12 below. Without the express prior written consent of the

Defendant that produced the Protected Material, no expert or consultant retained by Defendant in



AGREED PROTECTIVE ORDER – PAGE 15
         Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 16 of 33




this matter shall have access to “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY -

SOURCE CODE” Discovery Material produced by another Defendant in this matter;

                        (iii)   Court reporters, stenographers and videographers retained to record

testimony taken in this action;

                        (iv)    The Court, jury, and court personnel;

                        (v)     Any mediator who is assigned to hear this matter, and his or her

staff, subject to their agreement to maintain confidentiality to the same degree as required by this

Protective Order; and

                        (vi)    Any other person with the prior written consent of the Producing

Party.

         11.   DISCLOSURE AND REVIEW OF SOURCE CODE

               (a)      Any Source Code that is produced by Plaintiff shall be made available for

inspection in electronic format at the Chicago office of its outside counsel, K&L Gates LLP, or

any other location mutually agreed by the Parties. Any Source Code that is produced by Apple

Inc. will be made available for inspection at the Chicago office of its outside counsel, Goldman

Ismail Tomaselli Brennan & Baum LLP, or any other location mutually agreed by the Parties.

Source Code will be made available for inspection between the hours of 8 a.m. and 6 p.m. on

business days (i.e., weekdays that are not Federal holidays), although the Parties will be reasonable

in accommodating reasonable requests to conduct inspections at other times.

               (b)      Prior to the first inspection of any requested Source Code, the Receiving

Party shall provide thirty (30) days’ notice of the Source Code that it wishes to inspect. The

Receiving Party shall provide fourteen (14) days’ notice prior to any additional inspections.




AGREED PROTECTIVE ORDER – PAGE 16
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 17 of 33




              (c)     Source Code that is designated “HIGHLY CONFIDENTIAL – OUTSIDE

ATTORNEYS’ EYES ONLY - SOURCE CODE” shall be produced for inspection and review

subject to the following provisions, unless otherwise agreed by the Producing Party:

                      (i)    All Source Code shall be made available by the Producing Party to

the Receiving Party’s outside counsel and/or experts in a secure room on a secured computer

without Internet access or network access to other computers and on which all access ports have

been disabled (except for one printer port), as necessary and appropriate to prevent and protect

against any unauthorized copying, transmission, removal or other transfer of any Source Code

outside or away from the computer on which the Source Code is provided for inspection (the

“Source Code Computer” in the “Source Code Review Room”). The Source Code Computer

shall be password protected. The Producing Party shall produce Source Code in computer

searchable format on the Source Code Computer and in the file format in which the Source Code

is kept in the ordinary course of the Producing Party’s business. The Producing Party shall

provide the Receiving Party with information explaining how to start, log on to, and operate

the stand-alone computer(s) in order to access the produced Source Code.

                      (ii)   The Producing Party shall install tools that are sufficient for viewing

and searching the code produced, on the platform produced, if such tools exist and are presently

used in the ordinary course of the Producing Party’s business. The Receiving Party’s outside

counsel and/or experts may request that commercially available software tools for viewing and

searching Source Code be installed on the secured computer, provided, however, that (a) the

Receiving Party possesses an appropriate license to such software tools; (b) the Producing Party

approves such software tools; and (c) such other software tools are reasonably necessary for the

Receiving Party to perform its review of the Source Code consistent with all of the protections



AGREED PROTECTIVE ORDER – PAGE 17
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 18 of 33




herein. The Receiving Party must provide the Producing Party with the CD or DVD (or other

mutually agreeable physical storage medium) containing such licensed software tool(s), or a pre-

paid license key, at least twenty-one (21) days in advance of the date upon which the Receiving

Party wishes to have the additional software tools available for use on the Source Code Computer.

                       (iii)   No recordable media or recordable devices, including without

limitation sound recorders, computers, laptops, cellular telephones, peripheral equipment,

cameras, CDs, DVDs, other physical recording mediums, or drives of any kind, shall be permitted

into the Source Code Review Room.

                       (iv)    The Receiving Party’s outside counsel and/or experts shall be

entitled to take handwritten notes relating to the Source Code but may not copy any character

strings from the Source Code into the notes (with the exception of file, method, and variable names,

which may be copied into notes) and may not take such notes electronically on the Source Code

Computer itself or any other computer.

                       (v)     The Producing Party may visually monitor the activities of the

Receiving Party’s representatives during any Source Code review, but only to ensure that no

unauthorized electronic records of the Source Code and no information concerning the Source

Code is being created or transmitted in any way.

                       (vi)    No copies of all or any portion of the Source Code may leave the

room in which the Source Code is inspected except as otherwise provided herein. Further, no

other written or electronic record of the Source Code is permitted except as otherwise provided

herein. The Producing Party shall make available a laser printer with commercially reasonable

printing speeds for on-site printing during inspection of the Source Code. The Receiving Party

may print limited portions of the Source Code only when necessary to prepare court filings or



AGREED PROTECTIVE ORDER – PAGE 18
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 19 of 33




pleadings or other papers (including a testifying expert’s expert report). Any printed portion that

consists of more than fifteen (15) pages of a continuous block of Source Code shall be presumed

to be excessive, and the burden shall be on the Receiving Party to demonstrate the need for such a

printed copy. The Receiving Party may print out no more than 250 pages total. If a party believes

that it needs to print more than 250 pages, the parties will agree to consider reasonable requests

for additional pages. The Receiving Party shall not print Source Code in order to review blocks of

Source Code elsewhere in the first instance, i.e., as an alternative to reviewing that Source Code

electronically on the Source Code Computer, as the Parties acknowledge and agree that the purpose

of the protections herein would be frustrated by printing portions of code for review and analysis

elsewhere, and that printing is permitted only when necessary to prepare court filings or pleadings

or other papers (including a testifying expert’s expert report). Upon printing any such portions of

Source Code, the printed pages shall be collected by the Producing Party. The Producing Party

shall Bates number, copy, and label “HIGHLY CONFIDENTIAL – OUTSIDE ATTORNEYS’

EYES ONLY - SOURCE CODE” any pages printed by the Receiving Party. Within fourteen (14)

days, the Producing Party shall either (i) provide up to three copy sets of such pages to the Receiving

Party or (ii) inform the Requesting Party that it objects that the printed portions are excessive and/or

not done for a permitted purpose. Each copy set of such pages shall be marked “# of #” to identify

which copy set such pages are a part of (i.e., “1 of 3”, “2 of 3”, and “3 of 3”). If, after meeting and

conferring, the Producing Party and the Receiving Party cannot resolve the objection, the

Receiving Party shall be entitled to seek a Court resolution of whether the printed Source Code in

question is narrowly tailored and was printed for a permitted purpose. The burden shall be on the

Receiving Party to demonstrate that such printed portions are no more than is reasonably necessary

for a permitted purpose and not merely printed for the purposes of review and analysis elsewhere.



AGREED PROTECTIVE ORDER – PAGE 19
          Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 20 of 33




The printed pages shall constitute part of the Source Code produced by the Producing Party in this

action.

                       (vii)     All persons who will review a Producing Party’s Source Code on

behalf of a Receiving Party, including members of a Receiving Party’s outside law firm, shall be

identified in writing to the Producing Party at least five (5) days in advance of the first time that

such person reviews such Source Code. Such identification shall be in addition to any other

disclosure required under this Order. All persons viewing Source Code shall sign on each day they

view Source Code a log that will include the names of persons who enter the locked room to view

the Source Code and when they enter and depart. The Producing Party shall be entitled to a copy

of the log upon one (1) day’s advance notice to the Receiving Party.

                       (viii) Unless otherwise agreed in advance by the Parties in writing,

following each day on which inspection is done under this Order, the Receiving Party’s outside

counsel and/or experts shall remove all notes, documents, and all other materials from the Source

Code Review Room. The Producing Party shall not be responsible for any items left in the room

following each inspection session, and the Receiving Party shall have no expectation of

confidentiality for any items left in the room following each inspection session without a prior

agreement to that effect. Proper identification of all authorized persons shall be provided prior

to any access to the secure room or the computer containing Source Code. Proper identification

requires showing, at a minimum, a photo identification card sanctioned by the government of any

State of the United States, by the government of the United States, or by the nation state of the

authorized person’s current citizenship. Access to the Source Code Review Room or the Source

Code Computer may be denied, at the discretion of the supplier, to any individual who fails to

provide proper identification.



AGREED PROTECTIVE ORDER – PAGE 20
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 21 of 33




                       (ix)    Other than as provided above, the Receiving Party will not copy,

remove, or otherwise transfer any Source Code from the Source Code Computer including, without

limitation, copying, removing, or transferring the Source Code onto any recordable media or

recordable device. The Receiving Party will not transmit any Source Code in any way from the

Producing Party’s facilities or the offices of its outside counsel of record.

                       (x)     The Receiving Party’s outside counsel of record may make no

additional paper copies of any portions of the Source Code received from a Producing Party

pursuant to Paragraph 11(c)(v), not including copies attached to court filings or used at depositions,

and shall maintain a log of any paper copies of the Source Code needed for court filings or use at

depositions. The log shall include the names of the reviewers and/or recipients of paper copies

and locations where the paper copies are stored. Upon one (1) day’s advance notice to the

Receiving Party by the Producing Party, the Receiving Party shall provide a copy of this log to the

Producing Party.

                       (xi)    The Receiving Party’s outside counsel of record and any person

receiving a copy of any Source Code shall maintain and store any paper copies of the Source Code

at their offices in a manner that prevents duplication of or unauthorized access to the Source Code,

including, without limitation, storing the Source Code in a locked room or cabinet at all times

when it is not in use. No more than a total of ten (10) individuals identified by the receiving party

shall have access to the printed portions of Source Code (except insofar as such code appears in

any court filing or expert report).

                       (xii)   For depositions, the Receiving Party shall not bring copies of any

printed Source Code. Rather, at least four (4) days before the date of the deposition, the Receiving

Party shall notify the Producing Party about the Source Code it wishes to use at the deposition, and



AGREED PROTECTIVE ORDER – PAGE 21
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 22 of 33




the Producing Party shall bring printed copies of those portions to the deposition for use by the

Receiving Party. Copies of Source Code that are marked as deposition exhibits shall not be

provided to the Court Reporter or attached to deposition transcripts; rather, the deposition record

will identify the exhibit by its production numbers. All paper copies of Source Code brought to

the deposition by the Producing Party shall remain with the Producing Party’s outside counsel for

secure destruction in a timely manner following the deposition.

                      (xiii)   Except as provided in this sub-paragraph, absent express written

permission from the Producing Party, the Receiving Party may not create electronic images, or

any other images, or make electronic copies, of the Source Code from any paper copy of Source

Code for use in any manner (including by way of example only, the Receiving Party may not scan

the Source Code to a PDF or photograph the code). Images or copies of Source Code shall not be

included in correspondence between the Parties (references to production numbers shall be used

instead), and shall be omitted from pleadings and other papers whenever possible. If a Party

reasonably believes that it needs to submit a portion of Source Code as part of a filing with the

Court, the Parties shall meet and confer as to how to make such a filing while protecting the

confidentiality of the Source Code and such Source Code will not be filed absent agreement from

the Producing Party that the confidentiality protections will be adequate. If a Producing Party

agrees to produce an electronic copy of all or any portion of its Source Code or provide written

permission to the Receiving Party that an electronic or any other copy needs to be made for a Court

filing, access to the Receiving Party’s submission, communication, and/or disclosure of electronic

files or other materials containing any portion of Source Code (paper or electronic) shall at all

times be limited solely to individuals who are expressly authorized to view Source Code under the

provisions of this Order. Where the Producing Party has provided the express written permission



AGREED PROTECTIVE ORDER – PAGE 22
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 23 of 33




required under this provision for a Receiving Party to create electronic copies of Source Code, the

Receiving Party shall maintain a log of all such electronic copies of any portion of Source Code in

its possession or in the possession of its retained consultants, including the names of the reviewers

and/or recipients of any such electronic copies, and the locations and manner in which the

electronic copies are stored. Additionally, any such electronic copies must be labeled “HIGHLY

CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE” as provided for

in this Order.

       12.       NOTICE OF DISCLOSURE

                 (a)     Prior to disclosing any Protected Material to any person described in

Paragraphs 8(b)(ii), 8(b)(iii), 9(b)(ii), 9(b)(iii), or 10(c)(ii) (referenced below as “Person”), the

Party seeking to disclose such information shall provide the Producing Party with written notice

that includes:

       (i) the name of the Person;

       (ii) an up-to-date curriculum vitae of the Person;

       (iii) the present employer and title of the Person;

       (iv) an identification of all of the Person’s past and current employment and consulting

                 relationships, including direct relationships and relationships through entities

                 owned or controlled by the Person, including but not limited to an identification of

                 any individual or entity with or for whom the person is employed or to whom the

                 person provides consulting services relating to the design, development, operation,

                 or patenting of (a) configuring a device to access a wireless computer network; or

                 (b) headphones or earphones that receive or send information wirelessly from or to

                 another device or server, or relating to the acquisition of intellectual property assets



AGREED PROTECTIVE ORDER – PAGE 23
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 24 of 33




               relating to (a) configuring a device to access a wireless computer network; or (b)

               headphones or earphones that receive or send information wirelessly from or to

               another device or server;

       (v) an identification of all pending patent applications on which the Person is named as an

               inventor, in which the Person has any ownership interest, or as to which the Person

               has had or anticipates in the future any involvement in advising on, consulting on,

               preparing, prosecuting, drafting, editing, amending, or otherwise affecting the

               scope of the claims; and

       (vi) a list of the cases in which the Person has testified at deposition or trial within the last

               five (5) years.

Further, the Party seeking to disclose Protected Material shall provide such other information

regarding the Person’s professional activities reasonably requested by the Producing Party for it to

evaluate whether good cause exists to object to the disclosure of Protected Material to the outside

expert or consultant. During the pendency of and for a period of two (2) years after the final

resolution of this action, including all appeals, the Party seeking to disclose Protected Material

shall immediately provide written notice of any change with respect to the Person’s involvement

in the design, development, operation or patenting of (a) configuring a device to access a wireless

computer network; or (b) headphones or earphones that receive or send information wirelessly

from or to another device or server, or the acquisition of intellectual property assets relating to

(a) configuring a device to access a wireless computer network; or (b) headphones or earphones

that receive or send information wirelessly from or to another device or server.

               (b)     Within ten (10) days of receipt of the disclosure of the Person, the Producing

Party or Parties may object in writing to the Person for good cause. In the absence of an objection



AGREED PROTECTIVE ORDER – PAGE 24
         Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 25 of 33




at the end of the ten (10) day period, the Person shall be deemed approved under this Protective

Order. There shall be no disclosure of Protected Material to the Person prior to expiration of this

ten (10) day period. If the Producing Party objects to disclosure to the Person within such ten (10)

day period, the Parties shall meet and confer via telephone or in person within seven (7) days

following the objection and attempt in good faith to resolve the dispute on an informal basis. If

the dispute is not resolved, the Party objecting to the disclosure will have five (5) days from the

date of the meet and confer to seek relief from the Court. If relief is not sought from the Court

within that time, the objection shall be deemed withdrawn. If relief is sought, designated materials

shall not be disclosed to the Person in question until the Court resolves the objection.

                 (c)   For purposes of this section, “good cause” shall include an objectively

reasonable concern that the Person will, advertently or inadvertently, use or disclose Discovery

Materials in a way or ways that are inconsistent with the provisions contained in this Order.

                 (d)   Prior to receiving any Protected Material under this Order, the Person must

execute a copy of the “Agreement to Be Bound by Protective Order” (Exhibit A hereto) and serve

it on all Parties.

                 (e)   An initial failure to object to a Person under this Paragraph 12 shall not

preclude the nonobjecting Party from later objecting to continued access by that Person for good

cause. If an objection is made, the Parties shall meet and confer via telephone or in person within

seven (7) days following the objection and attempt in good faith to resolve the dispute informally.

If the dispute is not resolved, the Party objecting to the disclosure will have seven (7) days from

the date of the meet and confer to seek relief from the Court. The designated Person may continue

to have access to information that was provided to such Person prior to the date of the objection.

If a later objection is made, no further Protected Material shall be disclosed to the Person until the



AGREED PROTECTIVE ORDER – PAGE 25
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 26 of 33




Court resolves the matter or the Producing Party withdraws its objection. Notwithstanding the

foregoing, if the Producing Party fails to move for a protective order within seven (7) business

days after the meet and confer, further Protected Material may thereafter be provided to the Person.

       13.     CHALLENGING DESIGNATIONS OF PROTECTED MATERIAL

               (a)     A Party shall not be obligated to challenge the propriety of any designation

of Discovery Material under this Order at the time the designation is made, and a failure to do so

shall not preclude a subsequent challenge thereto.

               (b)     Any challenge to a designation of Discovery Material under this Order shall

be written, shall be served on outside counsel for the Producing Party, shall particularly identify

the documents or information that the Receiving Party contends should be differently designated,

and shall state the grounds for the objection. Thereafter, further protection of such material shall

be resolved in accordance with the following procedures:

                       (i)     The objecting Party shall have the burden of conferring either in

person, in writing, or by telephone with the Producing Party claiming protection (as well as any

other interested party) in a good faith effort to resolve the dispute. The Producing Party shall have

the burden of justifying the disputed designation;

                       (ii)    Failing agreement, the Receiving Party may bring a motion to the

Court for a ruling that the Discovery Material in question is not entitled to the status and protection

of the Producing Party’s designation. The Parties’ entry into this Order shall not preclude or

prejudice either Party from arguing for or against any designation, establish any presumption that

a particular designation is valid, or alter the burden of proof that would otherwise apply in a dispute

over discovery or disclosure of information;




AGREED PROTECTIVE ORDER – PAGE 26
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 27 of 33




                       (iii)   Notwithstanding any challenge to a designation, the Discovery

Material in question shall continue to be treated as designated under this Order until one of the

following occurs: (a) the Party who designated the Discovery Material in question withdraws such

designation in writing; or (b) the Court rules that the Discovery Material in question is not

entitled to the designation.

       14.     SUBPOENAS OR COURT ORDERS

               (a)     If at any time Protected Material is subpoenaed by any court, arbitral,

administrative, or legislative body, the Party to whom the subpoena or other request is directed

shall immediately give prompt written notice thereof to every Party who has produced such

Discovery Material and to its counsel and shall provide each such Party with an opportunity to

move for a protective order regarding the production of Protected Materials implicated by the

subpoena.

       15.     FILING PROTECTED MATERIAL

               (a)     Absent written permission from the Producing Party or a court Order

secured after appropriate notice to all interested persons, a Receiving Party may not file or disclose

in the public record any Protected Material.

               (b)     Any Party is authorized under Western District of Texas Local Rule CV-

5.2 to file under seal with the Court any brief, document or materials that are designated as

Protected Material under this Order. However, nothing in this section shall in any way limit or

detract from this Order’s requirements as to Source Code.

       16.     INADVERTENT DISCLOSURE OF PRIVILEGED MATERIAL

               (a)     The inadvertent production by a Party of Discovery Material subject to the

attorney-client privilege, work-product protection, or any other applicable privilege or protection,



AGREED PROTECTIVE ORDER – PAGE 27
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 28 of 33




despite the Producing Party’s reasonable efforts to prescreen such Discovery Material prior to

production, will not waive the applicable privilege and/or protection if a request for return of such

inadvertently produced Discovery Material is made promptly after the Producing Party learns of

its inadvertent production.

               (b)     Upon a request from any Producing Party who has inadvertently produced

Discovery Material that it believes is privileged and/or protected, each Receiving Party shall

immediately return such Protected Material or Discovery Material and all copies to the Producing

Party, except for any pages containing privileged markings by the Receiving Party which shall

instead be destroyed and certified as such by the Receiving Party to the Producing Party.

               (c)     Nothing herein shall prevent the Receiving Party from preparing a record for

its own use containing the date, author, addresses, and topic of the inadvertently produced Discovery

Material and such other information as is reasonably necessary to identify the Discovery Material

and describe its nature to the Court in any motion to compel production of the Discovery Material.

       17.     INADVERTENT FAILURE TO DESIGNATE PROPERLY

               (a)     The inadvertent failure by a Producing Party to designate Discovery

Material as Protected Material with one of the designations provided for under this Order shall not

waive any such designation provided that the Producing Party notifies all Receiving Parties that

such Discovery Material is protected under one of the categories of this Order within fourteen (14)

days of the Producing Party learning of the inadvertent failure to designate. The Producing Party

shall reproduce the Protected Material with the correct confidentiality designation within seven (7)

days upon its notification to the Receiving Parties. Upon receiving the Protected Material with the

correct confidentiality designation, the Receiving Parties shall return or securely destroy, at the

Producing Party’s option, all Discovery Material that was not designated properly.



AGREED PROTECTIVE ORDER – PAGE 28
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 29 of 33




               (b)     A Receiving Party shall not be in breach of this Order for any use of such

Discovery Material before the Receiving Party receives such notice that such Discovery Material

is protected under one of the categories of this Order, unless an objectively reasonable person

would have realized that the Discovery Material should have been appropriately designated with

a confidentiality designation under this Order. Once a Receiving Party has received notification of

the correct confidentiality designation for the Protected Material with the correct confidentiality

designation, the Receiving Party shall treat such Discovery Material (subject to the exception in

Paragraph 17(c) below) at the appropriately designated level pursuant to the terms of this Order.

               (c)     Notwithstanding      the    above,     a    subsequent     designation       of

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE” shall apply on

a going forward basis and shall not disqualify anyone who reviewed “CONFIDENTIAL,”

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY – SOURCE CODE” materials while the materials were not

marked “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE” from engaging in the

activities set forth in Paragraph 6(b).

       18.     INADVERTENT DISCLOSURE NOT AUTHORIZED BY ORDER

               (a)     In the event of a disclosure of any Discovery Material pursuant to this Order

to any person or persons not authorized to receive such disclosure under this Protective Order, the

Party responsible for having made such disclosure, and each Party with knowledge thereof, shall

immediately notify counsel for the Producing Party whose Discovery Material has been disclosed

and provide to such counsel all known relevant information concerning the nature and



AGREED PROTECTIVE ORDER – PAGE 29
         Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 30 of 33




circumstances of the disclosure. The responsible disclosing Party shall also promptly take all

reasonable measures to retrieve the improperly disclosed Discovery Material and to ensure that no

further or greater unauthorized disclosure and/or use thereof is made

               (b)     Unauthorized or inadvertent disclosure does not change the status of

Discovery Material or waive the right to hold the disclosed document or information as Protected.

         19.   FINAL DISPOSITION

               (a)     Not later than ninety (90) days after the Final Disposition of this case, each

Party shall return all Discovery Material of a Producing Party to the respective outside counsel of

the Producing Party or destroy such Material, at the option of the Producing Party. For purposes

of this Order, “Final Disposition” occurs after an order, mandate, or dismissal finally terminating

the above-captioned action with prejudice, including all appeals.

               (b)     All Parties that have received any such Discovery Material shall certify in

writing that all such materials have been returned to the respective outside counsel of the Producing

Party or destroyed. Notwithstanding the provisions for return of Discovery Material, outside

counsel may retain one set of pleadings, correspondence and attorney and consultant work product

(but not document productions) for archival purposes, but must return (or destroy) any pleadings,

correspondence, and consultant work product that contain Source Code.

         20.   DISCOVERY FROM EXPERTS OR CONSULTANTS

               (a)     Absent good cause, drafts of reports of testifying experts, and reports and

other written materials, including drafts, of consulting experts, shall not be discoverable.

               (b)     Reports and materials exempt from discovery under the foregoing

Paragraph shall be treated as attorney work product for the purposes of this case and Protective

Order.



AGREED PROTECTIVE ORDER – PAGE 30
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 31 of 33




       21.     MISCELLANEOUS

               (a)     Right to Further Relief. Nothing in this Order abridges the right of any

person to seek its modification by the Court in the future. By stipulating to this Order, the Parties

do not waive the right to argue that certain material may require additional or different

confidentiality protections than those set forth herein.

               (b)     Termination of Matter and Retention of Jurisdiction. The Parties agree that

the terms of this Protective Order shall survive and remain in effect after the Final Determination

of the above-captioned matter. The Court shall retain jurisdiction after Final Determination of this

matter to hear and resolve any disputes arising out of this Protective Order.

               (c)     Successors. This Order shall be binding upon the Parties hereto, their

attorneys, and their successors, executors, personal representatives, administrators, heirs, legal

representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and

experts, and any persons or organizations over which they have direct control.

               (d)     Right to Assert Other Objections. By stipulating to the entry of this

Protective Order, no Party waives any right it otherwise would have to object to disclosing or

producing any information or item. Similarly, no Party waives any right to object on any ground

to use in evidence of any of the material covered by this Protective Order. This Order shall not

constitute a waiver of the right of any Party to claim in this action or otherwise that any Discovery

Material, or any portion thereof, is privileged or otherwise non-discoverable, or is not admissible

in evidence in this action or any other proceeding.

               (e)     Burdens of Proof. Notwithstanding anything to the contrary above, nothing

in this Protective Order shall be construed to change the burdens of proof or legal standards

applicable in disputes regarding whether particular Discovery Material is confidential, which level



AGREED PROTECTIVE ORDER – PAGE 31
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 32 of 33




of confidentiality is appropriate, whether disclosure should be restricted, and if so, what

restrictions should apply.

               (f)     Modification by Court. This Order is subject to further court order based

upon public policy or other considerations, and the Court may modify this Order sua sponte in the

interests of justice. The United States District Court for the Western District of Texas is responsible

for the interpretation and enforcement of this Order. All disputes concerning Protected Material,

however designated, produced under the protection of this Order shall be resolved by the United

States District Court for the Western District of Texas

               (g)     Discovery Rules Remain Unchanged. Nothing herein shall alter or change

in any way the discovery provisions of the Federal Rules of Civil Procedure, the Local Rules for

the United States District Court for Western District of Texas or the Court’s own orders.

Identification of any individual pursuant to this Protective Order does not make that individual

available for deposition or any other form of discovery outside of the restrictions and procedures

of the Federal Rules of Civil Procedure, the Local Rules for the United States District Court for

Western District of Texas or the Court’s own orders.


SO ORDERED.


  SIGNED this 15th day of April, 2021.




                                           _______________________________
                                           ALAN D ALBRIGHT
                                           UNITED STATES DISTRICT JUDGE




AGREED PROTECTIVE ORDER – PAGE 32
        Case 6:20-cv-00665-ADA Document 70 Filed 04/15/21 Page 33 of 33




                                             EXHIBIT A


       I,                                    , acknowledge and declare that I have received a

copy of the Protective Order (“Order”) in Koss Corporation v. Apple Inc., United States

District Court, Western District of Texas, Waco Division, Civil Action No. 6:20-cv-00665-

ADA. Having read and understood the terms of the Order, I agree to be bound by the terms of

the Order and consent to the jurisdiction of said Court for the purpose of any proceeding to

enforce the terms of the Order.


       Name of individual:

       Present occupation/job description:




       Name of Company or Firm:

       Address:


       Dated:



                                                   [Signature]




AGREED PROTECTIVE ORDER – PAGE 33
